DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks entered on 08/10/2022.
Claims 1-4, 6, 8-13, 16-21 & 24 are pending in the instant application.
Claims 1, 3, 8, 10, 17 & 21 are amended.
Claim 5, 7, 14-15 & 22-23 are cancelled.
Claims 2, 4, 6, 9 & 11-12 are withdrawn from consideration.
Claim 24 is newly-added.

Response to Arguments
Applicant's remarks filed 08/10/2022, page 8, regarding the objection of claim 21 have been fully considered, and are persuasive. The objection is withdrawn.

Applicant's remarks filed 08/10/2022, pages 8-9, regarding the rejection of claims 1 & 3 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.
Applicant asserts that Park does not teach or suggest whether illumination compensation is activated for a block of video data.
The Examiner respectfully disagrees because Park teaches, “whether illumination compensation is activated for a block of video data.” As discussed previously in Paragraphs [118], [128]-[129] & [134]-[138], Figs. 5-9 & 11, Park teaches of an IC_flag, that is only transmitted when IC is available or enabled, and thus indicates that the current block is activated. Furthermore, determination of, “whether illumination compensation is activated for a block of video data,” is dependent upon whether the IC_flag is parsed or received. Whether the IC_flag is received or not received determines that illumination compensation is activated. Furthermore, the IC_flag is itself a binary value of 0 or 1, so whether illumination compensation is activated is dependent upon the IC_flag value, and thus IC_flag determines whether illumination compensation is activated.
Therefore the rejection of claims 1 & 3 is maintained under 35 USC 103.

Applicant’s remarks filed 08/10/2022, page 9-10, with respect to the rejection of dependent claims 8, 10, 13 & 16-21 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Zhang and Park disclose claims 1 & 3. Therefore claims 8, 10, 13 & 16-21 are also rejected for the similar reasons as outlined below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8, 13, 16 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0021393 A1) (hereinafter Zhang) in view of Park et al. (WO 2018/056603 A1) (hereinafter Park).

Regarding claim 1, Zhang discloses a method for decoding a block of video data [Paragraph [0021], Fig. 3, Video decoding system], comprising:
determining whether a motion prediction mode for the block of video data is a temporal prediction mode comprising one of an advanced temporal motion vector prediction (ATMVP) mode, a spatial temporal motion vector prediction (STMVP) mode, or a frame rate up conversion (FRUC/unilateral) mode [Paragraph [0017]-[0018], Determine whether current coding unit is to be encoded in non-merge mode, Advanced Motion Vector Predictor (AMVP) mode, reading as temporal prediction mode comprising one of ATMVP mode];
determining whether illumination compensation is activated for the block of video data [Paragraph [0016] & [0023], IC is enabled by a signaled illumination compensation flag for a current coding unit], wherein:
determination is made if the motion prediction mode of the block of video data is one of the ATMVP mode, the STMVP mode, or the FRUC/unilateral mode [Paragraph [0029], If the current CU is coded in non-Merge mode (AMVP mode), ic_flag is only signaled when the current reference picture is an inter-view reference picture]; and
the determination is made based on an illumination compensation indicator associated with a predictor block as of the block of video data if the motion prediction mode for the block of video data is not one of the ATMVP mode, the STMVP mode, or the FRUC/unilateral mode, the illumination compensation indicator associated with the predictor block indicating whether illumination compensation is activated for the predictor block [Paragraph [0029], ic_flag, an indication of whether illumination compensation is activated for the predictor block, is always signaled when one or more PUs in the current CU are coded in Merge mode, as not ATMVP, STMVP, or FRUC/unilateral modes]; and
decoding the block of video data based on whether illumination compensation is
activated for the block of video data [Paragraph [0047], Fig. 3, the current coding unit is reconstructed to generate a reconstructed current coding unit as shown in step 320. An illumination compensation flag for the current coding unit is parsed from the bitstream only when the illumination compensation is enabled].
	However, Zhang does not explicitly disclose determination is made based on illumination compensation indicators associated with one or more spatial neighbors of the block of video data if the motion prediction mode of the block of video data is one of the ATMVP mode, the STMVP mode, or the FRUC/unilateral mode, the illumination compensation indicators associated with the one or more spatial neighbors indicating whether illumination compensation is activated for the one or more spatial neighbors.
	Park teaches determination is made based on illumination compensation indicators associated with one or more spatial neighbors of the block of video data if the motion prediction mode of the block of video data is one of the ATMVP mode, the STMVP mode, or the FRUC/unilateral mode, the illumination compensation indicators associated with the one or more spatial neighbors indicating whether illumination compensation is activated for the one or more spatial neighbors [Paragraph [118], [128]-[129] & [134]-[138], Figs. 5-9 & 11, an IC_flag, only transmitted when IC is available or enabled (activated), and illumination compensation parameter, as IC indicators,  are determined through IC parameters including second peripheral reference samples, being to the left and upper neighborhood boundary samples of current block, as one or more spatial neighbors of current block, for interprediction mode (e.g., MVP mode, as ATMVP mode)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to integrate and implement the illumination compensation parameter derivation process as taught in Park as above, to  efficiently deriving a parameter for illuminance compensation while reducing the data amount of additional information for illuminance compensation (Park, Paragraph [7]).

Regarding claim 3, apparatus claim 3 is drawn to the apparatus using / performing the same method as claimed in claim 1. Therefore apparatus claim 3 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.
Furthermore, Zhang discloses of a memory, and a processor, configured to decode a block of video data [Paragraph [0046]-[0050], Processors running software code from computer memory, RAM or DRAM for implementing video motion compensation]. 

Regarding claim 8, Zhang and Park disclose the method of Claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Park teaches wherein the block of video data comprises a plurality of sub-blocks [Paragraph [78]-[80], Fig. 3, Dividing CU into sub-CUs using QTBT syntax information] and an illumination compensation indicator for a sub-block of the block of video data is determined based on two immediate spatial neighbors of the sub-block [Paragraph [103]-[118], Figs. 5-6, an illumination compensation parameter for current block is determined through IC parameters including spatial neighbors, being the left and upper neighborhood boundary samples of current block, as one or more spatial neighbors of current block].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to integrate and implement the illumination compensation parameter derivation process as taught in Park as above, to efficiently deriving a parameter for illuminance compensation while reducing the data amount of additional information for illuminance compensation (Park, Paragraph [7]).

Regarding claim 13, Zhang and Park disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang discloses of a non-transitory computer readable medium containing data content generated, for playback using a processor [Paragraph [0046]-[0050], computer memory, RAM or DRAM used to retrieve coded data].

Regarding claim 16, apparatus claim 16 is drawn to the apparatus using / performing the same method as claimed in claim 8. Therefore apparatus claim 16 corresponds to method claim 8, and is rejected for the same reasons of obviousness as used above.

	Regarding claim 24, claim 24 is drawn to an apparatus for encoding a block of video data having limitations similar to the apparatus for decoding the block of video data of using the same as claimed in claim 3 treated in the above rejection. Therefore, apparatus claim 24 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used above.
Furthermore, Zhang discloses of a memory, and at least one processor, configured to encode the block of video data [Paragraph [0046]-[0050], Processors running software code from computer memory, RAM or DRAM for implementing video motion compensation]. 

Claims 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0021393 A1) (hereinafter Zhang) and Park et al. (WO 2018/056603 A1) (hereinafter Park) in view of Liu et al. (US 2016/0366415 A1) (hereinafter Liu)

Regarding claim 10, Zhang and Park disclose the method of Claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Park teaches wherein the block of video data comprises a plurality of sub-blocks [Paragraph [78]-[80], Fig. 3, Dividing CU into sub-CUs using QTBT syntax information] and the determination of whether illumination compensation is activated for the block of video data is applicable to all sub-blocks of the block of video data.
However, neither Zhang nor Park disclose the determination of whether illumination compensation is activated for the block of video data is applicable to all sub-blocks of the block of video data.
Liu teaches the determination of whether illumination compensation is activated for the block of video data is applicable to all sub-blocks of the block of video data [Paragraph [0148], IC parameters of the CU, PU, and/or block is copied from the IC parameters of the neighboring block indicated by the merge index, Paragraph [0167]-[0174], IC parameters may be derived based on the neighboring samples of the current region and the neighboring samples of the reference region, and then applied to the reference region (creating an IC-reference region)]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to integrate and implement the illumination compensation parameter derivation process as taught in Liu as above, to provide additional techniques to handle local illumination variation, and may not require IC flags to be explicitly signaled in certain situations, thereby increasing coding efficiency (Liu, Paragraph [0136]).

Regarding claim 17, apparatus claim 17 is drawn to the apparatus using / performing the same method as claimed in claim 10. Therefore apparatus claim 17 corresponds to method claim 10, and is rejected for the same reasons of obviousness as used above.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0021393 A1) (hereinafter Zhang) and Park et al. (WO 2018/056603 A1) (hereinafter Park) in view of Coban et al. (US 2013/0083853 A1) (hereinafter Coban).

Regarding claim 18, Zhang and Park disclose the method of Claim 8, and are analyzed as previously discussed with respect to the claim.
Furthermore, Park teaches of the sub-block [Paragraph [78]-[80], Fig. 3, Dividing CU into sub-CUs using QTBT syntax information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to integrate and implement the illumination compensation parameter derivation process as taught in Park as above, to  efficiently deriving a parameter for illuminance compensation while reducing the data amount of additional information for illuminance compensation (Park, Paragraph [7]).
However, Zhang and Park do not disclose further comprising merging motion vectors for the two immediate spatial neighbors for the sub-block.
Coban teaches of further comprising merging motion vectors for the two immediate spatial neighbors for the sub-block [Paragraph [0074], Fig. 4B, the motion vector predictor candidates may include combinations of motion vectors for two or more of the neighboring blocks, e.g., an average of the two or more motion vectors].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to integrate the motion vector combining techniques in Coban, to increase signaling efficiency (i.e., fewer bits), thus improving video coding efficiency (Coban, Paragraph [0072]-[0073]). As shown above, all of the limitations are known, they can be applied to a known method or device to yield a predictable result of adding a combined merging block candidate to a candidate list that is combined/derived through averaging of two merging candidates.

Regarding claim 19, Zhang, Park, and Coban disclose the method of Claim 18, and are analyzed as previously discussed with respect to the claim.
Furthermore Park teaches of a sub-block [Paragraph [78]-[80], Fig. 3, Dividing CU into sub-CUs using QTBT syntax information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to integrate and implement the illumination compensation parameter derivation process as taught in Park as above, to  efficiently deriving a parameter for illuminance compensation while reducing the data amount of additional information for illuminance compensation (Park, Paragraph [7]).
However, Zhang and Park do not explicitly disclose wherein merging the motion vectors for the two immediate spatial neighbors for the sub-block comprises averaging the motion vectors for the two immediate spatial neighbors for the sub-block.
Coban teaches wherein merging the motion vectors for the two immediate spatial neighbors for the sub-block comprises averaging the motion vectors for the two immediate spatial neighbors for the sub-block [Paragraph [0074], Fig. 4B, the motion vector predictor candidates may include combinations of motion vectors for two or more of the neighboring blocks, e.g., an average of the two or more motion vectors].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to integrate the motion vector combining techniques in Coban, to increase signaling efficiency (i.e., fewer bits), thus improving video coding efficiency (Coban, Paragraph [0072]-[0073]). As shown above, all of the limitations are known, they can be applied to a known method or device to yield a predictable result of adding a combined merging block candidate to a candidate list that is combined/derived through averaging of two merging candidates.

Regarding claims (20-21), apparatus claims (20-21) are drawn to the apparatus using / performing the same method as claimed in claims (18-19). Therefore apparatus claims (20-21) correspond to method claims (18-19), and are rejected for the same reasons of obviousness as used above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487